ON MOTION FOR REHEARING.
Appellant assails the correctness of that part of our opinion wherein we said that he had not shown himself to be in a position to challenge the array of grand jurors. He asserts that the indictment herein was returned after said grand jury was impaneled, and also that the allegation of the date of the offense in the indictment shows same to be subsequent to the impaneling of said grand jury. Under all the holdings of this court the date of an offense as charged in an indictment is of little materiality, provided same be within the period of limitation, and the fact that the date alleged as that of the commission of the offense is one subsequent to that of the impaneling of the grand jury, does not prove that appellant had not been arrested and charged with the offense prior to the time said grand jury was impaneled. The bill of exceptions taken by appellant presenting his complaint of the overruling of his motion to quash the indictment, the ground of which motion being that the grand jury returning said indictment was illegal — nowhere states or in any way apprises this court of any facts making apparent to us that this appellant was not in jail or that he had not been arrested and charged with this offense prior to the time the grand jury herein was impaneled. The burden is upon one making an objection to substantiate it by a showing of the facts supporting said objection. In the absence of such showing this court would be compelled to uphold the action of the trial court upon the presumption of regularity. In a qualification to said bill of exceptions the learned trial judge states that in fact appellant was arrested and had been held upon preliminary trial before this grand jury was impaneled. This qualification is excepted to by appellant and cannot therefore be considered by us. We are deciding the question against appellant's contention because of the entire absence of proof in the bill of *Page 106 
exceptions supporting it. There is no statement of the facts in this case.
Being of opinion that appellant has failed to substantiate the claims appearing in the motion to quash, and that the disposition of this case is controlled by the opinion in Gentry v. State, No. 10000, rehearing in which was denied January 19, 1927, the motion for rehearing will be overruled.
Overruled.
       ON APPLICATION TO FILE SECOND MOTION FOR REHEARING.